TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 23, 2018



                                     NO. 03-17-00491-CV


                                     In the Matter of D. L.




        APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
          BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
               AFFIRMED -- OPINION BY JUSTICE BOURLAND




This is an appeal from the order of transfer signed by the trial court on June 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order of transfer. Therefore, the Court affirms the trial court’s order of

transfer. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.